Citation Nr: 1600974	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 18, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1987 to December 1995, with an additional 11 years and 16 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision and notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that, in pertinent part, granted entitlement to TDIU, effective April 18, 2012.  In January 2013, within one year of the November 2012 rating decision and notification letter, the Veteran (via his representative) requested consideration for an effective date earlier than April 18, 2012, for the grant of TDIU.  An October 2013 rating decision by the Philadelphia, Pennsylvania RO denied an earlier effective date for the grant of TDIU.  The Veteran's notice of disagreement (NOD) was received in January 2014.  A statement of the case (SOC) was issued in April 2014, and a substantive appeal was received in May 2014.

In August 2015, a Central Office hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.  

In October 2015, additional evidence was submitted with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).

At the August 2015 Central Office hearing, it was clarified that the Veteran's claim for an effective date earlier than April 18, 2012, for the grant of TDIU was predicated, in part, on an assertion that November 2007 rating decision and/or November 2008 rating decision contained clear and unmistakable error (CUE) by failing to give proper consideration to 38 C.F.R. §§ 4.16(a), 4.16(b), and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The November 2007 rating decision, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD), rated 30 percent, effective August 3, 2007 (date of claim).  The Veteran appealed the initial rating assigned, and in a November 2008 rating decision (with notification provided in March 2009) (and a March 2009 SOC, which the Veteran did not perfect with a substantive appeal), he was assigned a 50 percent initial rating for his service-connected PTSD, also effective August 3, 2007.  It is the Veteran's current contention that the November 2007 rating decision and/or November 2008 rating decision contains CUE because the evidence of record raised the issue of entitlement to TDIU.

Although the issue of whether there was CUE in the November 2007 rating decision and/or November 2008 rating decision in failing to grant TDIU under 38 C.F.R. § 4.16(a) and § 4.16(b) has been raised by the record, a careful review of the record does not show that it has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than April 18, 2012, for the grant of TDIU.  As was explained in the Introduction, the issue of whether there was CUE in the November 2007 rating decision and/or November 2008 rating decision in failing to grant TDIU under 38 C.F.R. § 4.16(a) and § 4.16(b) has been raised by the record, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  

Although the Board does not have jurisdiction over the claim for CUE in the November 2007 rating decision and/or November 2008 rating decision, the matter is inextricably intertwined with the current claim for an earlier effective date for the grant of TDIU, as a finding of CUE would render the current earlier effective date claim moot.  Accordingly, consideration of the current claim for an effective date earlier than April 18, 2012, for the grant of TDIU must be deferred until the CUE claim is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).  

Accordingly, the case is REMANDED for the following action:

After the matter of whether there was CUE in the November 2007 rating decision and/or November 2008 rating decision in failing to grant TDIU under 38 C.F.R. § 4.16(a) and § 4.16(b), has been adjudicated (and the Veteran notified of that decision), re-adjudicate the Veteran's claim for an effective date earlier than April 18, 2012, for the grant of TDIU.  If the claim remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

